per curiam:
El 11 de octubre de 1996, mediante una opi-nión per curiam, suspendimos al Ledo. Alexis Iván Avilés Vega del ejercicio de la abogacía por un término de tres meses. Posteriormente, el 2 de mayo de 1997, denegamos su solicitud de reinstalación a la luz de las deficiencias señala-das en el Informe de la Directora de la Oficina de Inspección de Notarías, Leda. Carmen H. Carlos. Luego de eso, me-diante Resolución de 21 de noviembre de 1997, nos dimos por enterados de la moción informativa de la licenciada Carlos, que ordenamos se uniera el expediente, en la que seña-laba “la actitud de desatención, respecto a las órdenes de este Tribunal observada por Alexis Iván Avilés Vega”. El 13 de marzo de 1998 recibimos una moción informativa presen-tada por el Colegio de Abogados, remitiéndonos unas quejas contra el señor Avilés Vega, en vista de que el Colegio no *94podía continuar investigándolas ante la suspensión de la práctica de la profesión previamente decretada.
El 7 de abril de 1998 ordenamos unir la información así sometida al expediente del señor Avilés Vega y dispusimos que “[l]as quejas se activarían una vez el señor Avilés Vega solicitara reinstalación”. El 4 de septiembre de ese año, habiéndose presentado una solicitud de reinstalación, hici-mos constar que no la consideraríamos hasta que el peti-cionario no hubiera subsanado todas las deficiencias nota-riales señaladas. Finalmente, tras numerosos trámites dirigidos a ese fin, el 22 de septiembre de 2000 ordenamos la reinstalación del Sr. Alexis Iván Avilés Vega al ejercicio de la abogacía y la notaría.
En diciembre de ese año, el Colegio de Abogados de Puerto Rico nos informó que por falta de interés de los quejosos había archivado tres de las quejas cuyo trámite se había suspendido hasta la reinstalación del licenciado Avi-lés Vega. Informó también que se señalaría la cuarta queja para vista en su fondo, pues el quejoso había notificado su interés en que se continuaran los procedimientos. El 29 de diciembre de 2003 ordenamos al Colegio continuar con la investigación en ese caso.
Antes de esto, el 20 de agosto de 2003 la Sra. Rosa J. Román Correa presentó una querella ante la Comisión de Ética del Colegio de Abogados, relacionada con el desem-peño del licenciado Avilés Vega como representante suyo y de su hijo en una demanda de daños y perjuicios. El 2 de septiembre de 2003 el Colegio le envió copia de la querella juramentada al licenciado Avilés Vega, mediante correo certificado con acuse de recibo, y le concedió un término para contestarla. En tres ocasiones posteriores el Colegio extendió el término y se le advirtió al licenciado Avilés Vega que de no recibirse su contestación se referiría el asunto al Tribunal Supremo. Cabe señalar que la última *95notificación a esos efectos aparece como no reclamada en el correo y devuelta al Colegio de Abogados.
Acorde con lo intimado, el Colegio compareció ante no-sotros el 27 de febrero de 2004 mediante una moción informativa. Además de relatar los intentos de lograr co-municación con el licenciado Avilés Vega, informó que éste “no había notificado al Colegio de Abogados cambio de dirección alguno”. Tampoco consta en el expediente personal del abogado que obra en este Tribunal que se haya notifi-cado un cambio de dirección. Por el contrario, en una com-parecencia de 22 de diciembre de 2003, con relación a otra querella presentada por el Colegio de Abogados por razón de falta de pago de cuotas, el licenciado Avilés Vega utilizó la misma dirección a la que se le enviaron las notificacio-nes del Colegio de Abogados antes relacionadas.
El 5 de mayo ordenamos al licenciado Avilés Vega responder a los requerimientos del Colegio y, a la vez, compa-recer ante este Tribunal a exponer las razones por las cua-les no debía ser disciplinado. Se le apercibió de que “el incumplimiento con nuestra resolución podría conllevar sanciones disciplinarias severas, incluyendo la suspensión del ejercicio de la profesión”. Esta resolución fue notificada al licenciado Avilés Vega personalmente el 9 de julio de 2004.
El 16 de agosto de este año, el Colegio de Abogados nos informó que el licenciado Avilés Vega no había comparecido ante el Colegio según fue ordenado. Tampoco ha compare-cido ante este Tribunal.
I — I
Reiteradamente hemos resuelto que los abogados tienen el ineludible deber de responder diligentemente a los requerimientos de este Tribunal. También hemos recalcado la importancia de cooperar en la investigación de *96asuntos disciplinarios y que su desatención podría conlle-var severas sanciones. In re Rodríguez Servera, 149 D.P.R. 730 (1999); In re Negrón Negrón, 146 D.P.R. 928 (1998); In re Guemárez Santiago I, 146 D.P.R. 27 (1998); In re Pérez Rodríguez, 115 D.P.R. 810 (1984); In re Díaz García, 104 D.P.R. 171 (1975). En In re Rodríguez Servera, supra, págs. 732-733, expresamos:
... [H]emos sido enérgicos al señalar que no toleramos la incomprensible y obstinada negativa de un miembro de nues-tro foro de cumplir con las órdenes de este Tribunal. In re Nicot Santana, 130 D.P.R. 210 (1992). La indiferencia de un abogado en responder a las órdenes del Tribunal Supremo en la esfera disciplinaria acarrea severas sanciones. In re Sepúlveda Negroni, 141 D.P.R. Ap. (1996); In re Melecio Morales, 144 D.P.R. 824 (1998).
Del expediente del licenciado Avilés Vega surge con me-ridiana claridad un patrón de incumplimiento, tanto de los requerimientos del Colegio de Abogados como de los de este Tribunal, no obstante las oportunidades de cumplir que se le han dado y los claros apercibimientos de las consecuen-cias de su incumplimiento. En nuestra Resolución de 5 de mayo de 2004 le advertimos específicamente que podía suspendérsele de la profesión.
En vista de lo anterior, examinada la Moción Informa-tiva Sobre Incumplimiento con Resolución, presentada por la Comisión de Ética del Colegio de Abogados de Puerto Rico, y no habiendo cumplido el Ledo. Alexis Avilés Vega con lo dispuesto en nuestra Resolución de 5 de mayo de 2004, resolvemos según intimamos en ésta y lo suspende-mos indefinidamente del ejercicio de la abogacía. Le impo-nemos al Ledo. Alexis Avilés Vega el deber de notificar a todos sus clientes de su presente inhabilidad para seguir representándolos, devolverles cualesquiera honorarios reci-bidos por trabajos no realizados e informar oportunamente de su suspensión a los distintos foros judiciales y adminis-trativos del país. Deberá, además, certificarnos, dentro del *97término de treinta días a partir de la notificación de la presente, el cumplimiento de estos deberes. El Alguacil de este Tribunal procederá a incautarse de la obra y el sello notarial de Alexis Avilés Vega, los cuales debe entregar a la Oficina de Inspección de Notarías para que lleve a cabo el examen correspondiente e informe a este Tribunal.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.